

113 HR 3216 IH: To ensure that members of the Armed Forces and Federal law enforcement officers continue to receive their pay and allowances despite a shutdown of the Federal Government or in the event that the debt of the United States Government reaches the statutory limit.
U.S. House of Representatives
2013-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3216IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2013Mr. Kingston (for himself and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Armed Services and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure that members of the Armed Forces and Federal law enforcement officers continue to receive their pay and allowances despite a shutdown of the Federal Government or in the event that the debt of the United States Government reaches the statutory limit.1.Payment of pay and allowances for members of the Armed Forces and Federal law enforcement officers during Federal Government shutdown or despite reaching statutory debt limit(a)Continuation during a federal government shutdownDuring any funding gap during fiscal year 2014 when interim or full-year appropriations for the following activities have not been enacted, from amounts in the general fund of the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the head of the appropriate Executive agency such amounts as are necessary to continue such activities:(1)The payment of pay and allowances for members of the Armed Forces (including reserve components thereof) on active duty.(2)The payment of salaries and benefits for sworn Federal law enforcement officers.(b)Continuation despite reaching statutory debt limitIn the event that the debt of the United States Government reaches the statutory limit as defined in section 3101 of title 31, United States Code, the following shall take equal priority over all other obligations incurred by the United States Government:(1)The payment of pay and allowances for members of the Armed Forces (including reserve components thereof) on active duty.(2)The payment of salaries and benefits for sworn Federal law enforcement officers.